Citation Nr: 9922856	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  93-28 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$25,390, to include whether the overpayment was properly 
created.

(The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for hypertension with renal disease is the subject 
of a separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
February 1993, which denied waiver of recovery of an 
overpayment of improved pension benefits in the calculated 
amount of $25,390.  A hearing was held in December 1993 in 
Atlanta, Georgia before a member of the Board who, shortly 
thereafter, left the Board.  Accordingly, the veteran was 
afforded an opportunity for another hearing; this hearing was 
held in December 1998 in Atlanta, Georgia before Jeff Martin, 
who is a member of the Board and was designated by the 
chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  


REMAND

The overpayment at issue was created following an income 
verification match in 1992, which disclosed that the 
veteran's wife had received previously unreported employment 
income beginning in October 1988.  Accordingly, in November 
1992, the veteran's award of pension benefits was 
retroactively adjusted to account for the additional income, 
resulting in an overpayment in the amount of $25,390.  The 
veteran's request for waiver of recovery of the overpayment 
was denied by the Committee on the basis that there was 
"misrepresentation of a material fact" in the creation of 
the overpayment.  Recovery of an overpayment may not be 
waived if there is an indication of fraud, misrepresentation 
of a material fact or bad faith on the part of a beneficiary, 
or other party in interest.  38 U.S.C.A. § 5302(c) (West 1991 
& Supp. 1999); 38 C.F.R. §§ 1.962, 1.965(b) (1998).  

Since the veteran's contentions have focused chiefly on his 
financial hardship, it must be emphasized that where one of 
the elements of fraud, misrepresentation, or bad faith is 
shown, the debt may not be waived, notwithstanding any 
equitable factors, such as financial hardship, that may be 
present.  The veteran's only response to the finding of 
misrepresentation has been to deny that he had any "criminal 
intent."  However, a finding of misrepresentation or, in 
particular, bad faith, does not require "criminal intent."  
"Bad faith," for example, is defined by regulation as ". . 
. unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense.  Thus, a debtor's conduct . . . 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government."  
38 C.F.R. § 1.965(b)(2) (1998).  

However, particularly in view of the financial hardship 
present in this case, it is essential that this case not 
proceed until there is sufficient information for both this 
Board and the veteran to ascertain that the entire debt was 
properly created, and to afford the veteran all opportunities 
to explain his failure to include his wife's earned income on 
his annual eligibility verification reports (EVR).  Regarding 
the latter, in her testimony at the December 1993 hearing, 
the veteran's wife testified, in substance, that when she 
began working in October 1988, the job was initially in the 
nature of rehabilitation, and, therefore, she and the veteran 
did not feel it had to be reported, because they thought it 
was more therapy than employment.  Since such a belief, if 
warranted, may have affected the veteran's state of mind, at 
least during the initial period that his wife was working, it 
may be relevant to the matter of bad faith or 
misrepresentation.  Hence, the veteran and his wife must be 
afforded an opportunity to submit evidence in support of that 
contention.

The appellant has not explicitly raised the issue of whether 
the entire amount of the overpayment was properly created.  
However, at his December 1993 hearing, the veteran provided 
information regarding his 1992 medical expenses, which were 
not taken into consideration in the calculation of the 
overpayment.  Nevertheless, it may be that the total amount 
of unreimbursed medical expenses would not have been 
sufficient to result in any reduction in the overpayment.  
Additionally, it is not clear that these records contained 
expenses which were paid during 1992, as required for an 
exclusion from income.  38 C.F.R. § 3.272 (1998).  

In addition, the veteran has submitted information indicating 
that his wife was hospitalized in September 1992, and perhaps 
did not return to work throughout the remainder of the period 
he was in receipt of pension benefits.  Because there is no 
evidence that the veteran has been provided an audit, or 
other explanation, detailing the calculation of the 
overpayment, it is unclear the extent to which, if any, his 
wife's hospitalization would have affected countable income 
for that year.  These matters are related to the proper 
creation of the overpayment, which is implicit in the issue 
of waiver of recovery of the overpayment.  See Schaper v. 
Derwinski, 1 Vet.App. 430 (1991).  Consequently, in order to 
address any such matters, an audit must be prepared, showing 
the calculation of the overpayment, and specifying the annual 
income for each year, the sources of income, the maximum 
allowable rate, and any offsets to income, such as medical 
expenses, which have been counted.  In order to spare the 
veteran unnecessary effort, he should be informed that, 
before medical expenses will reduce the amount of the 
overpayment at all, the total of these expenses paid (not 
incurred) during the applicable year must equal the 
difference between the maximum annual rate and the countable 
annual income.  Only expenses in excess of the difference may 
be applied to reduce the overpayment.  

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  


Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
submit any documentation he may have, or 
have access to, that would tend to support 
his wife's testimony in December 1993 that 
they believed that her job, which began in 
October 1988, was, at least initially, in 
the nature of "rehabilitation" rather 
than simply employment.  

2.  The RO should also order an "audit" 
of the veteran's improved pension account, 
which reflects consideration of the amount 
of annual income received beginning in 
October 1988, and each year thereafter, 
until benefits were terminated.  In 
addition to a "paid and due" accounting, 
the notification to the veteran of the 
"audit" must also be sufficient to 
inform him, as well as his representative 
and the Board, of the annualized income 
sources and amounts for each 12-month 
annualization period affected by the 
overpayment; any offsets to the income, 
such as medical expenses; and the maximum 
annual rate of pension.  The information 
should be at least as detailed as provided 
in standard award letters, such as the 
letter dated April 22, 1991.  

Accompanying the "audit" should also be 
notification that the veteran may submit 
his unreimbursed medical expenses paid 
(not simply incurred) during 1992, or any 
other year affected by the overpayment, 
but that they will not reduce the 
overpayment unless, and only by the amount 
that, they exceed the difference between 
countable annual income and the maximum 
annual rate.  The audit should be placed 
in the claims folder, and the veteran 
should be furnished a copy as well.  

3.  The RO should afford the veteran a 
reasonable period in which to respond to 
the "audit."  In addition, he should be 
informed that he may submit additional 
evidence and argument in support of his 
claim. 

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

5.  The RO should then review the 
veteran's claim, with consideration of all 
evidence of record, including that 
obtained pursuant to this remand, and 
addressing both the proper creation of the 
debt, as well as whether the debt may be 
waived. 

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case, 
which clearly explains the basis, or bases, for the continued 
denial of the claim, and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  While 
regretting the delay involved in remanding this case, it is 
felt that to proceed with a decision on the merits at this 
time would not withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










